DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/691,297 filed on February 10, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1-2, 5-8, 10-12, 14-16 and 18-20 being currently amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 6, filed May 15, 2019 in the parent application 15/352,082 to this continuation application (the Brief), with respect to the rejections made over Koike et al. US PGPUB 2002/0014879 in view of Nishino et al. US PGPUB 2008/0122399 were found persuasive in the parent application. In the 
Thus, though Koike discloses a battery monitoring system which measures a plurality of impedances and, open circuit voltages and SOCs, Koike fails to further discloses the allowable subject matter indicated below. Nishino fails to address the deficiencies of Koike with respect to claims 1-20. Thus, Koike and Nishino, individually or in combination fail to further teach or suggest the allowable subject matter indicated below.

Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “a memory configured to store data relating  a first impedance to a first state of charge (SOC) of a battery, the first SOC representing a charging state of the battery after it receives a charging current” and ““determine a second SOC of the battery during the discharge state based on; the data relating the first impedance to the first SOC; and a correspondence between the second impedance and first impedance” in combination with all the other elements recited in claim 1.
Claims 2-9, being dependent on claim 1, are allowable for the same reasons as claim 1. 
With respect to claim 10, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “determine a change of SOC 
Claims 11-17, being dependent on claim 10, are allowable for the same reasons as claim 10. 
With respect to claim 18, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “a controller coupled to the battery, the controller configured to: determine a relationship between a first impedance and a first state of charge (SOC) of the battery, the first SOC representing a charging state of the battery after it receives the charging current; determine a second impedance of the battery during a discharge state of the battery;
Claims 19-20, being dependent on claim 18, are allowable for the same reasons as claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859